Third District Court of Appeal
                               State of Florida

                       Opinion filed October 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1592
                      Lower Tribunal No. F04-3732B
                          ________________


                           Javon Lee Walker,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Jose L.
Fernandez, Judge.

     Javon Lee Walker, in proper person.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before LOGUE, LINDSEY, and HENDON, JJ.

     LINDSEY, J.
      Javon Lee Walker was tried and convicted by a jury of his peers for

robbery using a deadly weapon in violation of section 812.13(2)(a), Florida

Statutes (2021), and unlawful possession of a firearm or weapon in violation

of section 790.23(1), Florida Statutes (2021).       These convictions were

affirmed on appeal. Walker v. State, 995 So. 2d 508 (Fla. 3d DCA 2008).

      Walker filed several post-conviction motions before filing the instant

motion seeking to correct an alleged illegal sentence pursuant Florida Rule

of Criminal Procedure 3.800(a). The lower court denied this motion in an

order rendered on May 12, 2021, and entered an order requiring Walker to

show cause as to “why he should not be held in contempt for such filings.”

      The lower court then entered an order on June 30, 2021, imposing

sanctions and prohibiting Walker from filing any further pro se motions after

finding that Walker’s response failed to establish good cause.       Though

Walker had not responded, the order was entered before the time expired

for Walker to file a response. Hence, Walker was not afforded an opportunity

to file a response before being barred from future filings.

      We affirm without further discussion the lower court’s May 12, 2021

order denying Walker’s motion to correct his sentence but reverse the June

30, 2021 sanctions order to allow the lower court to rule on Walker’s

response filed on September 1, 2021, and to determine whether sanctions



                                       2
are appropriate in accordance with State v. Spencer, 751 So. 2d 47, 48-49

(Fla. 1999). Basic notions of fairness and due process demand nothing less.

See J.G.G. v. M.S., 312 So. 3d 509, 511 (Fla. 5th DCA 2020) (“Procedural

due process requires that litigants be given proper notice and a full and fair

opportunity to be heard. To be sufficient, notice must be ‘reasonably

calculated, under all the circumstances, to apprise interested parties of the

pendency of the action and afford them an opportunity to present their

objections.’” (quoting De Leon v. Collazo, 178 So. 3d 906, 908 (Fla. 3d DCA

2015))).

      Affirmed in part, reversed in part, and remanded.




                                      3